UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 13, 2007 House of Taylor Jewelry, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 0-25377 (Commission File Number) 33-0805583 (IRS employer identification no.) 9200 Sunset Blvd. Suite 425 West Hollywood, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 860-2660 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On December 13, 2007, House of Taylor Jewelry, Inc. issued a press release announcing that the Company and PD Financial Corp, which operates under the trade name PeachDirect, have signed a Letter of Intent to establish exclusive consumer jewelry catalogs and web portals for branded jewelry created by HOTJ. The parties expect to establish a jointly owned marketing entity that will focus on this growing segment of the jewelry business. The transaction between HOTJ and PD is subject to negotiating and entering into a definitive agreement, receiving approvals from the companies boards of directors and others, completing due diligence and other conditions. No assurance can be given that the parties will enter into a definitive agreement on these or any other terms or that the transactions will close. A copy of that press release is attached to this report as Exhibit 99.1. (c) Exhibits Exhibit No. Description Press Release dated December 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 14, 2007 House of Taylor Jewelry, Inc. /s/ Bob Rankin Bob Rankin, Chief Financial Officer 2
